DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment

	Claims 1-23 were cancelled and Claims 24-31 newly added as requested in the preliminary amendment filed on December 9, 2020.  Following the amendment, claims 24-31 are pending in the instant application, and are under examination in the instant office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a Divisional of Application No. 16/312,510 filed on January 17, 2019 (now US Patent 10,953,082), which was the national stage entry of PCT/KR2016/013303 filed on November 17, 2016 and claiming foreign priority benefit of Application No. KR10-2016-0077414 filed in the Republic of Korea on June 21, 2016.  The certified copy has been filed in parent Application No. ‘510, filed on January 17, 2019.  Claims 24-31 have an earliest effective US filing date of June 21, 2016. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting tau aggregation comprising administering the FlaB-TauRD fusion protein, does not reasonably provide enablement for treatment of any neurodegenerative disease comprising administering a composition comprising FlaB-TauRD fusion protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	The broadest reasonable interpretation of the claimed method is that it provides treatment for any neurodegenerative disease (Claim 24) comprising administering a composition containing a repeated domain (RD) of tau (T) protein; and the FlaB protein having the amino acid sequence of SEQ ID NO: 2, derived from Vibrio vulnificus. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
	The specification teaches that administering the FlaB-TauRD fusion protein results in the production of an antibody that recognizes a conformational structure within tau paired-helical filaments (paragraph 114 and Figure 4).  The anti-serum produced binds to tau (paragraph 126 and Fig. 9), inhibits ex vivo tau aggregation and increases microglial phagocytosis (paragraph 132).  No in vivo data has been provided demonstrating that administration of the FlaB-TauRD fusion protein treats any and all neurodegenerative diseases. The ex vivo data demonstrates inhibition of tau aggregation with a reasonable expectation of success.  While this effect may ultimately lead to the treatment of “tauopathies”, as they are known in the art, some of the diseases encompassed by the claimed neurodegenerative diseases, have no nexus to tau pathology. 
Absent specific guidance in the specification - demonstrating the method provides treatment of a representative number of neurodegenerative diseases - a person having ordinary skill in the art would rely solely on what was known in the art pertaining to the fusion protein and neurodegenerative disease pathology.  
It was known in the art that Flagellin-related peptides are effective at potentiating immune responses through TLR5 activation.  This was demonstrated with anti-tumor immunity, in particular (Faham, et al. Antigen-Containing Liposomes Engrafted with Flagellin-Related Peptides Are Effective Vaccines That Can Induce Potent Antitumor Immunity and Immunotherapeutic Effect. J. Immunol. 2010, 185, 1744–1754; and Faham, et al. PDNA-Lipoplexes Engrafted with Flagellin Related Peptide Induce Potent Immunity and Anti-Tumour Effects. Vaccine 2011, 29, 6911–6919). Post-filing, pre-clinical results have been promising for the passive immunotherapy treatment of Alzheimer’s and Parkinson’s comprising high-affinity antibodies targeting the microtubule-binding repeat domain of tau (a.k.a. repeat domain or RD of the claims).  
Thus, there was no specific guidance in the literature that would overcome the lack of guidance for treating all neurodegenerative diseases, as claimed.  Applicant’s invention should be directed to the scope of what is enabled:  inhibiting tau aggregation comprising administering FlaB-TauRD to a person in need thereof, which would necessarily encompasses Alzheimer’s and Parkinson’s and other tauopathies, rather than treating a whole class of diseases.  
	Since the instant specification is not enabling because one cannot follow the guidance presented therein to practice the method to the full scope of what is claimed; and the art at the time of filing did not provide enabling guidance; then a person having ordinary skill would have to make a substantial inventive contribution in order to use the method to treat any and all neurodegenerative diseases. 
	Given that the nature of the invention is in vivo treatment, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, administering FlaB-TauRD in animal models that are predictive of treating a representative number of neurodegenerative diseases, in order to demonstrate use of the method with a reasonable expectation of success. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of successfully treating any neurodegenerative disease. 
	Therefore, Claims 24-31 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.
	
	
Double Patenting
Claims 24-31 are filed on the same day as claims 1-3 of U.S. Patent No. 10,953,082. The instant application is a Divisional of the patented application (Appl. No. 16/312,510) and the subject matter was the subject of a Restriction between product and process of using (Restriction mailed March 20, 2020) (See MPEP 804.01).  A one-way determination of distinctness is needed in resolving any issue of double patenting, i.e., whether the invention claimed in the application would have been anticipated by, or an obvious variation of, the invention claimed in the patent. The invention in the application (drawn to methods of use) would not have been obvious over the composition of matter claimed in the patent.  Thus, there would not be an unjustified timewise extension of the patent and a non-statutory Double Patenting rejection is improper. See MPEP § 804, subsection II.B.2.(a).  

Conclusion
No claim is allowed at this time. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649